100 N.Y.2d 549 (2003)
795 N.E.2d 13
763 N.Y.S.2d 788
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
LIONEL ALVAREZ, Respondent.
Court of Appeals of the State of New York.
Argued May 1, 2003.
Decided June 10, 2003.
*550 Richard A. Brown, District Attorney, Kew Gardens (Emil Bricker and John M. Castellano of counsel), for appellant.
Ronna Gordon-Galchus, Bayside, for respondent.
Before: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed and defendant's motion to suppress physical evidence denied.
The hearing court's undisturbed findings that the police officer observed the tops of folded white pieces of paper wrapped in black plastic in the defendant's left hand, and that the officer knew from his experience that such papers were used to package cocaine, provided reasonable suspicion to stop the defendant. As the suppression court found and the Appellate Division left undisturbed, upon the approach of the officer the defendant turned his body and attempted to hide the papers in his pants. This elevated the level of suspicion to probable cause.
Order reversed, etc.